Citation Nr: 1231181	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of frostbite of the lower extremities, to include neuropathy of the lower extremities.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to August 1962, with subsequent Reserve service including a period of active duty for training (ACDUTRA) in April and May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in May 2011, when the Board reopened the issue on the basis of the submission of new and material evidence, and remanded the matter for additional development.

As discussed in the May 2011 Board decision and remand, some of the Veteran's submitted evidence and statements suggest that he may also be claiming entitlement to service connection for a systemic neurological disorder, perhaps Parkinson's disease.  Additionally, some of the evidence and statements suggest that the Veteran seeks entitlement to service connection for degenerative disc disease (with neurological manifestations).  Whether the Veteran intended to claim entitlement to service connection for these disabilities is not clear, and these issues have not been addressed by the RO.  These matters are hereby referred to the RO to obtain clarification of the Veteran's intent, and for any other appropriate action or adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's May 2011 remand, some of the Veteran's submitted evidence and statements suggest that he may be claiming entitlement to service connection for a systemic neurological disorder, perhaps Parkinson's disease.  Additionally, some of the evidence and statements suggest that the Veteran seeks entitlement to service connection for degenerative disc disease (with neurological manifestations).  These matters were referred to the RO to obtain clarification of the Veteran's intent, and for any other appropriate action or adjudication.  However, review of the claims-file (to include the electronic Virtual VA claims-file) does not indicate that any action has been taken to obtain the needed clarification from the Veteran; the RO's August 2011 letter to the Veteran makes no mention of these matters.  Whether the Veteran intended to claim entitlement to service connection for these disabilities is not entirely clear, and these issues have not been addressed by the RO.  These referred issues may be significant to the issue currently on appeal because the appeal features the Veteran's claim of entitlement to service connection for a disability which may involve neurological symptoms of the lower extremities.

The Board recognizes that the Veteran did not respond to the RO's August 2011 letter asking for information concerning representation preferences and outstanding evidence.  However, neither the August 2011 letter (nor any other) has sought clarification from the Veteran regarding his intentions concerning these potentially intertwined issues.  Development of the potentially intertwined claims, if necessary, could be pertinent to the issue currently in appellate status.  The Board finds that during the processing of this remand, it is important that the RO seek clarification from the Veteran and make a determination as to whether any potentially intertwined claim of entitlement to service connection for a systemic neurological disorder or spinal disability has been raised and is pending adjudication.

The Board's May 2011 remand directed that the RO associate with the claims-file all outstanding relevant VA medical records not already so associated.  In response, the RO updated the set of VA medical records in the claims-file in August 2011, with the new records covering a period through November 2009.  The most recent among these records show that the Veteran was seen at a VA medical facility for symptom complaints involving neurological deficits.  Among the Veteran's active problems listed at that time was idiopathic neuropathy, and the VA medical reports discuss some possible diagnostic explanations for the Veteran's symptoms, but no clear determination or resolution is presented in these reports.  Significantly, the Veteran's emergent changes in his previous neurological symptoms resulted in the VA facility calling an ambulance to have the Veteran transported to the emergency room of the San Jose General Hospital.  There is no clear indication in the claims file of any subsequent pertinent medical determination, and the details of the Veteran's treatment at San Jose General Hospital are not documented in the claims file.  As any treatment notes and diagnostic findings from the November 2009 visit to San Jose General Hospital concerning the Veteran's neurological problems may be pertinent to this appeal, the Board finds that the RO should attempt to obtain such records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The evidence of record features substantial evidence indicating that the Veteran may have any of a number of suggested possible neurological diagnoses that may affect his lower extremities, including suggestions of idiopathic polyneuropathy, Parkinson's disease, residuals of a stroke, or possibly residuals of a cold injury (among other possibilities).  In light of the VA treatment records most recently added to the claims-file, it appears that in November 2009 the Veteran had emergent neurological symptomatology further raising questions regarding the nature of any active neurological pathology, but there are no medical records after November 2009 illuminating what diagnosis or diagnoses were found.  The Board finds that development to determine the nature and etiology of any current neurological pathology that may include manifestations of lower extremity symptoms is warranted.

The Board notes that the claims-file contains evidence suggesting a number of possible pertinent diagnoses, without resolution.  The claims-file includes evidence of post-service treatment for neuropathy of the lower extremities possibly related to cold injury.  For instance, a December 2001 medical report shows that the Veteran's feet were so cold to the touch that warm water had to be applied prior to conducting clinical testing, and that testing supported a medical impression of peripheral polyneuropathy.  Additionally, the Board notes that a January 2001 statement from a private doctor refers to the Veteran's account of having "his legs frozen" during military service in 1961 or 1962, and then describes current symptoms of lower extremity discomfort together with an ambiguous reference to indications that some of the Veteran's illnesses are partially due to the Veteran's military service.  There is additionally evidence indicating that the Veteran may have been experiencing leg weakness attributed to spinal disability during the 1970s.

In light of the uncertainty presented from the available information regarding the Veteran's neurological health as it concerns his lower extremities, and in light of the fact that the processing of the prior Board remand did not result in any medical records documenting the medical resolution of the Veteran's emergent symptoms in November 2009 (the time of the most recent pertinent evidence obtained during the remand processing), the Board believes additional current development is warranted.  The Board finds that that appellate review would benefit substantially by affording the Veteran a current VA examination to obtain a clear medical determination of the Veteran's neurological diagnoses affecting his lower extremities and to address the question of whether any such diagnosis is etiologically linked to the Veteran's service.

The Board also notes that, in accordance with the Board's May 2011 remand, the RO sent a letter to the Veteran in August 2011 inquiring as to whether the Veteran has ever applied for Social Security Administration (SSA) disability benefits for any disability pertinent to this issue on appeal.  The Veteran did not respond to the letter.  Although the Board sought to obtain clarification from the Veteran on this matter (and others), under the circumstances it appears that there are sufficient indications in incomplete documents in the claims-file to convince the Board that the Veteran did apply for SSA disability benefits which may be pertinent to this appeal.  For instances, an incomplete copy (consisting only of page "4") of a document added to the claims-file in March 1982 refers to the Veteran receiving Disability Insurance Benefits for May 1966 to August 1974, and the document appears to otherwise concern an appeal of a determination as to whether the Veteran was currently disabled due to leg weakness and a back injury.  Apparently attached to that page is the front page of a document (possibly the same document) pertaining to an appeal of a determination of the SSA denying applications for a period of disability and disability insurance benefits.

Thus, action to obtain SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the appellant for SSA disability benefits.  On remand the RO/AMC must either obtain relevant records associated with any claim by the appellant for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the appellant of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:


1.  As they may be connected to the issue on appeal, the RO must attempt to obtain clarification from the Veteran regarding the possible service connection claims referred to the RO's attention in the Board's May 2011 decision and remand (generally regarding service connection for a systemic neurological disorder, perhaps Parkinson's disease, and/or service connection for degenerative disc disease with neurological manifestations).  If it is determined that the Veteran does intend to claim service connection for such a disability, the RO should complete all appropriate actions to address those claims, which may be intertwined with the issue on appeal.

2.  The RO should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO should take appropriate action to obtain and associate with the claims file medical records pertaining to the Veteran from San Jose General Hospital, to include his reported emergency room visit to that hospital in November 2009.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  The RO should ensure that any and all new VA treatment records pertaining to the Veteran which have come into existence since November 2009 are added to the claims-file and available for review.

5.  After obtaining the above-discussed evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed disabilities of the lower extremities.  It is imperative that the claims file be made available to the examiner for review.  After any appropriate examination and review of the available information, the examiner should respond to the following:

a)  The examiner is asked to please identify all diagnosed chronic disabilities that have manifested in the Veteran's complaints of lower extremity symptoms (including neurological symptoms that may be linked to a broader pathology not limited to only the lower extremities).

b)  The examiner is asked to please provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed disability manifesting in the Veteran's claimed symptoms of the lower extremities is causally related to the Veteran's military service, to include the Veteran's report of exposure to cold weather during service.  The examiner should elicit from the Veteran a detailed account of his alleged pertinent in-service events or exposures, and discuss this account in addressing this question.  The examiner should set forth reasons for the opinion.

In the event the Veteran fails to report for the examination, the claims file should be forwarded to a medical doctor with appropriate specialized knowledge and experience for review and an opinion addressing the above questions on the basis of the available information, with reasons as set forth above.

6.  Following completion of any indicated development, the RO should readjudicate the claim on appeal.  If the claim remains denied, the RO should furnish the Veteran and his representative (if any) with a fully responsive supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

